Citation Nr: 1700480	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in August 2012 before the undersigned Acting Veterans Law Judge of the Board.  

The Board in August 2014 remanded the claim for additional development.  

The Board in that August 2014 remand erroneously listed the Veteran's period of active service as from March 1971 to February 1984, based on the RO's erroneous listing of service periods, as well as based on the Veteran's own statements.  In his March 2009 claim for service connection for a low back disability, the Veteran reported that he had a first period of active service from March 1971 to December 1977, and that he had a second period of active service from December 1977 to February 1984.  However, education benefits claims submitted by the Veteran in January 1978 indicated that he ceased active service in November 1977.  Subsequent education benefits records indicate that the Veteran was employed as a firefighter full-time and enrolled in a private education program to obtain an associate's degree in firefighting science.  The Veteran received a VA vocational assistance allowance for an enrollment period from November 1977 to March 1981.  Post-service federal civilian employment records also establish his employment as a federal civilian firefighter working at military bases following his December 1977 service separation.  The Veteran also acknowledged at his hearing before the undersigned in August 2012 that his active service ended in December 1977.  Obtained service records document his service from February 1971 to December 1977, and his enlistment in the Air Force Ready Reserve in January 1978.  Service personnel records reflect his completion of some active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 1982 and 1985.  Thus, a corrected service period from February 1971 to December 1977 is well-established by the record.  


FINDINGS OF FACT

The most probative evidence of record is against finding that the Veteran's osteoarthritis of the lumbar spine had its onset in service or is related to service, or was present within the first post-service year. 


CONCLUSION OF LAW

The criteria for establishing service connection for osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Compliant VCAA notice was provided in May 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. The Veteran's service personnel records are on file, as are various post-service medical records. A VA examination has been conducted and an opinion obtained. 

The Board notes that the actions requested in the August 2014 remand have been undertaken.  Records pertaining to the Veteran's post-service federal civilian employment at military bases were obtained, as was a records-based examination and opinion addressing questions of etiology related to service.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998)).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge or Acting Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 



II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran contends, in effect, that his osteoarthritis of the lumbar spine developed as a result of injury in service or otherwise developed in or is causally related to service.  

The Veteran has provided a September 2012 statement by a co-worker who worked with him at a fire department "over the years" between 1974 and 2001, informing that he was aware of the Veteran suffering from a constant back problem and being out on sick leave on "numerous occasions."  However, this statement does not inform of knowledge of back problems in years proximate to service or of knowledge of any link between service and back problems the co-worker witnessed.  

Similarly, an October 2012 statement by another co-worker informed that he worked with the Veteran both as military and civil service firefighters, and that he had known and worked with him from 1978 to 2001.  He added that the Veteran "complained with back problems constantly and missed work during this period."  However, this statement also does not inform of knowledge of back problems in service or proximate to service, but rather of back problems at some time during a much longer time interval with that interval beginning in the year following the Veteran's service separation.  

It would appear likely that if these co-workers had personal knowledge of the Veteran having back problems during service they would have said so, to provide statements affording greater support for the Veteran's claim rather than providing a more broad statement that fails specifically to support such knowledge.  

In an October 2016 statement, M.F., a private treating chiropractor, informed of the Veteran's persistently symptomatic lumbar and cervical osteoarthritis.  The chiropractor then also informed, "There is significant evidence to back that osteoarthritis is preceded by trauma on many, if not most, cases."  The chiropractor went on to note that the Veteran had reported to him that he had injured his spine in active service.  The chiropractor opined, "I feel I can say beyond the degree of a reasonable chiropractic certainty that this degeneration was caused by a previous injury."

Thus, M.F. has provided a medical opinion supporting injury-related etiology of the Veteran's lumbar osteoarthritis.  However, the Veteran's post-service work as a firefighter over many years suggests numerous opportunities for post-service injury to the lumbar spine.  Indeed, the Veteran's post-service treatment records documents multiple back injuries which appear to have been more severe than that documented in service.  

A review of pertinent service and post-service records follows.  

A February 1971 service treatment record documents a "knot" in the back, characterized as a "back bruise on sacrum."  Medication including Darvon was prescribed.  

In May 1971 the Veteran received treatment for injuries sustained apparently at a bar fight, including facial lacerations, an ankle sprain, and fracture of an upper incisor.  The treatment record provides no indication of back pain or spine injury.  

A February 28, 1973 service treatment record documents the Veteran's fall off of a firetruck that day.  The record states that the Veteran fell back one to two feet against a ledge.  Upon examination, there was tenderness over the lower thoracic and upper lumbar vertebrae with paravertebral spasm.  X-rays showed no lumbar or thoracic fracture or compression.  The Veteran was treated for assessed paravertebral muscle spasm.  

Upon follow-up evaluation the following day, March 1, 1973, the Veteran was sore across the L-2 area and his right leg was "jumpy."  However, x-rays of the back and pelvis were negative.  Heat and rest were prescribed.  He was placed in quarters for two days.  Upon follow-up on March 5, 1973, the Veteran was still symptomatic, but he was then removed from quarters and placed on light duty.  

A March 9, 1973 Physical Profile Serial Report documents that the Veteran was returned the Veteran to duty without restrictions, with the Veteran then "[c]leared for world wide assignment."  

A September 1977 service treatment record documents the Veteran's fall from the bed of a pickup truck that day, spraining his ankle.  There is no indication of injury to the back from that fall.  

At a November 1977 examination for service separation, the Veteran's spine and musculoskeletal systems were normal, and no back condition was noted.  In a corresponding November 1977 report of medical history, the Veteran reported good health and denied having arthritis, a bone, joint, or other deformity, or recurrent back pain.  

Service personnel records reflect that the Veteran served as a fire protection specialist, equivalent to a firefighter.  He performed the same or similar work as a Federal civilian employee first for the Navy and later at an Air Force base.  Federal occupational medical treatment records associated with the record in December 2014 reflect that the Veteran worked for the CAFB (Charleston Air Force Base) as a fireman after he ceased work as a civilian fireman for the Navy in 1994.  

Post-service in March 1980 the Veteran received treatment after falling down stairs and hurting his back, reportedly striking his back over the sacrum.  A contusion and strain of the lumbosacral spine was assessed.  Two days later he sought additional treatment for very acute pain following bed rest after the injury.  The Veteran was placed on bed rest, and ongoing treatments in April and May of 1980 reflect that the Veteran returned to limited duty in May 1980.  

A November 1981 periodic examination found the Veteran's spine and musculoskeletal systems normal, and no back condition was noted.  In a corresponding November 1981 report of medical history the Veteran reported being in good health and denied having arthritis, a bone, joint, or other deformity, or recurrent back pain.  

A June 1982 treatment record informs that the Veteran was then injured when he fell backwards approximately six feet from a stationary fire truck, striking his lower back, resulting in pain in the left leg and the back, among other injuries.  This resulted in tenderness to the lumbosacral spine with a bruise mark, and straight leg raising positive bilaterally.  X-rays were negative for acute bone injury.  A physician diagnosed a contusion to the lumbosacral spine, among other injuries.  He was prescribed bed rest until nearly a month following the injury.  

In a December 1983 report of medical history, the Veteran was noted to hold a position of crew chief.  He listed his health as good and denied having recurrent back pain.   

A Navy treatment records in July 1990 inform that the Veteran then injured his back slipping when coming down a spiral stair case, with "sudden onset of low back pain," with pain upon straight leg raising bilaterally.  The treatment records note a history of prior back injuries in 1980 and 1982, with a "protruding disk about 1980 - treated conservatively."  A consultation evaluation with a bone scan revealed some bone spurs in the lower back.  

The Veteran was afforded a VA examination in April 2011 to address the likelihood of service etiology of a lumbar spine disability.  The examiner reviewed the record.  The Veteran then provided a narrative of having fallen off a fire truck in service in the early 1970s and then being given medications and assigned to quarters for two to three months, with pain in his back since that incident on and off with gradual worsening.  He denied any history of back surgery or injections.  He reported currently having back pain all day every day.   The Veteran provided a history of not having worked in the past 10 years, limited by his back condition, and prior to this having worked as a car salesman. 

Upon physical examination, the April 2011 examiner found some limitation of range of motion of the lumbar spine with some pain on motion.  X-rays revealed osteoarthritic changes, most prominently at L2-L3, L4-L5, and L5-S1, as well as a lucency suggesting pars defects bilaterally at L5-S1.  Lumbar spine osteoarthritis with mild radiculopathy to the lower extremities was assessed.  The examiner reviewed the service records documenting the Veteran's February 1973 injury and treatment thereafter, as well as subsequent records and his service separation examination in November 1977, and observed that the Veteran's lumbar injury in February 1973 appeared to have resolved by the time he separated from service in 1977.  

Unfortunately, the April 2011 examiner did not have the benefit of subsequently obtained post-service records for review, and hence could not review records of treatment for back injury or disability subsequent to 1983.  A records-based examination was accordingly conducted in July 2015, after these additional records were obtained.  

The July 2015 examiner reviewed the record including the documented history of injury in February 1973; service separation in December 1977; back injury in March 1980; back injury in June 1982; examinations in November 1981 and December 1983 reflecting the Veteran's denial of back pain; back injury in February 1990 while coming down stairs, and then being treated with bed rest and injections; treatment in July 1990 for severe back pain; and the Veteran being followed for private chiropractic care from 1994 to 2010, with chiropractic treatment records including a finding of a healed compression fracture of undetermined age.  

The July 2015 examiner observed that the Veteran was currently diagnosed with osteoarthritis of the lumbar spine, for which "the most common cause" was "microtrauma from the wear and tear of everyday life."  The examiner then observed that the Veteran had been cleared for world wide duty 10 days following his February 1977 low back injury, whereas following his falls in 1980 and 1983 he continued to have back treatment around 1990 to 1994.  The examiner then considered the absence of evidence of chronic back disability from service, the Veteran's other falls following service, and the degenerative changes associated with "other activities of aging," and concluded on these bases that it was not at least as likely as not that the Veteran's current low back disability was incurred in or caused by service.  

At his hearing in August 2012, the Veteran testified that following his injury to his back in service slipping and falling when getting out of a truck around 1972 he was place on bed rest for a month to six weeks with medication, and then was placed on light duty status.  He also testified that he separated from service in December 1977 and then obtained a civilian job as a firefighter for the Department of the Navy at the Charleston Naval Station, and was employed in that capacity from December 1977 to February 1994.  He testified to taking sick leave and receiving chiropractic care during his federal civilian employment.  While asserting that he was forced to cease working due to limited movement and inability to afford a chiropractor, he also testified that he retired based on age.  

Contradictions of the Veteran's statements over the course of claim by documented objective evidence give rise to questions of credibility of the Veteran's statements.  The Veteran at his April 2011 VA examination provided an erroneous narrative of his recovery following his back injury in service, reporting being confined to quarters for two to three months, which narrative appears to more accurately reflect his period of recovery following his post-service back injury in March 1980.  He also at that examination omitted his long period of work as a federal civilian firefighter following service, reporting only work as a car salesman.  He also provided an erroneous narrative of post-injury care in testimony before the undersigned in August 2012, when he asserted that following in-service injury to his back around 1972 he was treated and then placed on bed rest and medication for a month to six weeks, and a physical profile for six weeks, followed by light duty status for the year that he was stationed in Korea.  This self-reported history of prolonged recovery is plainly contradicted by service records of his February 1973 in-service injury which, as detailed above, which reflect light duty prescribed five days following the injury, not bed rest or assignment to quarters, and reflect a return to full duty status nine days following the injury, not light duty prescribed for an extended interval. 

The Veteran also provided an erroneous service interval in his March 2009 original claim for his back injury, when he asserted that his service was from March 1971 to February 1984, rather than his actual service from February 1971 to December 1977.  (In contrast, he conceded in August 2012 hearing testimony that he separated from service in 1977.)  Thus, the Veteran's initially self-reported period of service, if accepted, would have encompassed the Veteran's post-service back injuries in March 1980 and June 1982.  

The Veteran has thus provided multiple erroneous or misleading statements concerning service and past back injuries, which appear tailored to mislead in furtherance of his claim.  The Board accordingly concludes that the Veteran is an unreliable historian with regard to his history of back injuries and back disability in service and following service, his credibility having been sufficiently impeached.  Caluza.

The July 2015 VA examiner observed that the most common cause of lumbar osteoarthritis was the "wear and tear of everyday life."  The Veteran had a civilian career as a civilian federal firefighter for in excess of 20 years following his service separation.  There was thus ample opportunity for such wear and tear of the low back following service.   Having carefully weighed the evidence of record, the Board finds that the July 2015 examiner's findings and conclusions are well-supported by the evidentiary record as well as by medical knowledge and sound reasoning.  The July 2015 examiner's findings and conclusions are also not impaired by reliance on the Veteran's erroneous statements about either service intervals or the persistence of disability following injury in service, and do not appear to be otherwise reliant on factual errors.  Hence, the Board does not reject the examiner's findings and conclusions on these bases.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board accordingly concludes that the July 2015 examiner's findings and conclusions are competent, credible, and entitled to substantial weight.  

As discussed above, the Veteran's statements of history of injury, treatment, and symptomatology are impeached as non-credible based on their being contradicted by established, objective facts and evidence.  The lay statements submitted by friends or colleagues fail to support onset of back disability in service or in years immediately proximate to service, and the submitted statement by a treating chiropractor also does not support service onset of disability or a causal link between in-service injury and disability during the claim period.  The Board accordingly concludes that the record fails to present competent, credible evidence contrary to the July 2015 VA examiner's conclusions that the Veteran does not have back disability of service onset or otherwise causally related to service.  

On these bases, the Board concludes that the evidence preponderates against the Veteran's back disability having developed in service or otherwise being causally related to service, and hence is against the claim for service connection for a back disability on a direct basis.  38 C.F.R. §  3.303. 

The evidence also preponderates against arthritis of the lumbar spine being present within the first year following the Veteran's separation from service in December 1977.  Records do not establish arthritis of the spine until many years following service.  Hence, service connection for osteoarthritis of the lumbar spine on a first-year-post-service presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Despite the Veteran's Air Force Ready Reserve enlistment following his active service, the Veteran does not contend and the record does not otherwise reflect that his claimed osteoarthritis of the lumbar spine is related to any intervals of inactive duty for training or active duty for training.  Records of post-service injuries to the low back also do not reflect that these occurred during any such intervals.  Hence, service connection on the basis of any interval of inactive duty for training or active duty for training is not indicated by the record.  See 38 U.S.C.A. §§ 101 (21), (24), 106 (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).


ORDER

Service connection for osteoarthritis of the lumbar spine is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


